DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10 -17, 23, 24, 25, 26, 27, 28, 29, 31, 33, 34, 35, 36, 37, 38, 39, 40 and 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klenner et al., U.S. 2021/0095558.
Klenner et al. discloses a computer-implemented method ([0006], computer implemented FDI analysis module) comprising: identifying, with one or more hardware processors ([0019], fig 1, 122), pressure response data from one or more pressure sensors (fig 1, 112), each of the one or more pressure sensors in direct fluid communication with a fluid ([0020]) at least partially enclosed within one or more monitor wellbores (fig 1, 102, 104, 106) formed from a terranean surface to one or more subterranean formations, the pressure response data comprising a recordable change in pressure (fig 2, 204) of the fluid in response to a hydraulic fracturing treatment in a treatment wellbore formed from the terranean formation to initiate one or more hydraulic fractures from the treatment wellbore into the one or more subterranean formations; calculating, with the one or more hardware processors, at least one pressure response value ([0006], pressure anomalies) from the pressure response data; determining, with the one or more hardware processors, a fracture driven interaction (FDI) between the treatment wellbore and at least one of the one or more monitor wellbores based at least in part on the calculated at least one pressure response value ([0007]; In other embodiments, the method also includes the steps of applying a machine learning algorithm to determine a correlation between detected FDI events and a potential cause of the FDI event pulled from a database of raw or calculated hydraulic fracture design or subsurface features; and autonomously providing the operator with insights regarding the potential cause of the FDI event); and preparing, with the one or more hardware processors, a graphic representation of the determined FDI for display on a graphical user interface (fig 3-6).
Klenner et al. discloses the at least one pressure response value (the pressure anomalies) comprises a dimensionless value that represents a pressure ratio ([0028]; “In some embodiments, the analysis module 114 is configured to correlate the aggregated pressure data, produce an analytical signature for the aggregated data, and compare the analytical signature with a library or database of established causes of FDI events to provide the operator with insights on why the FDI event is occurring or likely to occur. In exemplary embodiments, the signature of the pressure data is obtained by determining the rate of change of the pressure data in near real time, using the rolling averages described herein” which constitutes a ratio or rationale).
Klenner et al. discloses the at least one pressure response value comprises a ratio of a first pressure change from the pressure response data ([0028], included in the library of changes pressure data) to a second pressure change of the pressure response data.
Klenner et al. discloses the first pressure change comprises a difference in pressure of the fluid at a first time and a trend line pressure ([0006]; “The method continues with the step of obtaining raw pressure sensor data from the one or more passive monitoring wells. Next, the method has the step of processing the pressure sensor data with the FDI analysis module, wherein the step of processing the pressure sensor data comprises calculating the rate of change for the raw pressure sensor data using a rolling average determined on a preset time interval. Next, the method moves to the step of determining if the rate of change for the averaged pressure sensor data exceeds a preset threshold value that indicates the likelihood of an FDI event. In this embodiment, the method concludes with the step of autonomously alerting an operator of the likelihood of an FDI event if the rate of change for the averaged pressure sensor data exceeds the present threshold valve”) of the fluid.
Klenner et al. discloses the second pressure change comprises a difference in pressure of the fluid at a second time subsequent to the first time and the trend line pressure of the fluid (as noted in the rejection of claim 4).
Klenner et al. discloses the at least one pressure response value is between 0 and 1 (pressure anomalies due to FDI are monitored in real time which includes zero (null) or more changes in pressure).
  Klenner et al. discloses determining the FDI between the treatment wellbore (102, 104, 106) and at least one of the one or more monitor wellbores ([0015]) based at least in part on the calculated at least one pressure response value comprises: determining, with the one or more hardware processors, that the FDI between the treatment wellbore and at least one of the one or more monitor wellbores is a direct fluid communication ([0007]) based at least in part on the calculated at least one pressure response value being between 0 and 0.5 or 0 and 0.3 (pressure anomalies due to FDI are monitored in real time which includes the ratio of zero or null if there are no changes in pressure).
Klenner et al. discloses determining the FDI between the treatment wellbore and at least one of the one or more monitor wellbores ([0021]) based at least in part on the calculated at least one pressure response value comprises: determining, with the one or more hardware processors, that the FDI between the treatment wellbore and at least one of the one or more monitor wellbores is a fluid migration ([0021]; the unintended communication of pressure) based at least in part on the calculated at least one pressure response value being between 0.5 and 1 or 0.7 and 1 or 0 and 1 (as noted above in the rejection of the previous claims.
Klenner et al discloses determining, with the one or more hardware processors, the FDI between the treatment wellbore and at least one of the one or more monitor wellbores based on the calculated at least one pressure response value and at least one of a short term recordable change in pressure of the fluid during the hydraulic fracturing treatment or a long term recordable change in pressure of the fluid during the hydraulic fracturing treatment ([0006]; “The method continues with the step of obtaining raw pressure sensor data from the one or more passive monitoring wells. Next, the method has the step of processing the pressure sensor data with the FDI analysis module, wherein the step of processing the pressure sensor data comprises calculating the rate of change for the raw pressure sensor data using a rolling average determined on a preset time interval. Next, the method moves to the step of determining if the rate of change for the averaged pressure sensor data exceeds a preset threshold value that indicates the likelihood of an FDI event. In this embodiment, the method concludes with the step of autonomously alerting an operator of the likelihood of an FDI event if the rate of change for the averaged pressure sensor data exceeds the present threshold valve” which includes short and long time recordable pressure changes).
Klenner et al. discloses the short term recordable change in pressure of the fluid comprises a maximum pressure increase of the fluid over a first or second time duration between a treatment start of the hydraulic fracturing treatment and the treatment end time of the hydraulic fracturing treatment ([0006]; “The method continues with the step of obtaining raw pressure sensor data from the one or more passive monitoring wells. Next, the method has the step of processing the pressure sensor data with the FDI analysis module, wherein the step of processing the pressure sensor data comprises calculating the rate of change for the raw pressure sensor data using a rolling average determined on a preset time interval. Next, the method moves to the step of determining if the rate of change for the averaged pressure sensor data exceeds a preset threshold value that indicates the likelihood of an FDI event. In this embodiment, the method concludes with the step of autonomously alerting an operator of the likelihood of an FDI event if the rate of change for the averaged pressure sensor data exceeds the present threshold valve” wherein the fracture treatment process inherently has an end).
Klenner et al. discloses one or more memory modules (fig 1, 114; [0023]; “the connection between the control station 120 and the analysis module 114 is configured such that the operational input and other data collected or produced by the control station 120 is streamed in near real time to the analysis module 114) and one or more hardware processors communicably coupled to the one or more memory modules ([0023]; In other embodiments, the analysis module 114 polls the control station 120 on a periodic basis for updated data about the hydraulic fracturing or other completion operations taking place on the wells) and configured to execute instructions stored in the one or more memory modules to perform operations ([0017]; A number of performance criteria can be adjusted by the control station 120, including, for example, the makeup of the fracturing fluids and slurry, the types and quantities of sand or proppant injected into the active well 102, and the pumping pressures and flowrates achieved during the hydraulic fracturing operation. Each of these criteria is referred to herein as an “operational variable” that relates to the active hydraulic fracturing operation. The control station 120 is also connected to the analysis module 114, either directly or through the local telecommunications system 116) as noted above.



Allowable Subject Matter
Claims 7, 9, 18, 19, 20, 21, 22, 30, 32, 41, 42, 43, 44 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
8 September 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676